



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



H.M.B. Holdings Limited v. Replay Resorts Inc.,









2018 BCCA 8




Date: 20180103

Docket: CA44964

Between:

H.M.B. Holdings
Limited

Appellant

(Plaintiff)

And

Replay Resorts
Inc., Freetown Destination Resort Limited,
and Half Moon Bay CIP Management Inc.

Respondents

(Defendants)

(Plaintiffs
by Counterclaim)

And

Natalia
Querard

Appellant

(Defendant
by Counterclaim)




Before:



The Honourable Mr. Justice Tysoe

(In Chambers)




On appeal from: An
order of the Supreme Court of British Columbia, dated
November 30, 2017 (
H.M.B. Holdings Limited v. Antigua and Barbuda (Attorney
General)
, 2017 BCSC 2196, Vancouver Registry No. S172278)

Oral Reasons for Judgment




Counsel for the Appellants:



J.R. Schmidt





Counsel for the Respondents:



S.A. Griffin
M.L. Lam





Place and Date of Hearing:



Vancouver, British
  Columbia

January 3, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 3, 2018




Summary:

The appellants
apply for leave to appeal (if necessary) of an order declaring that
solicitor-client privilege had been waived in two respects and ordering
production of documents that had been covered by the waived privilege. They
also apply for an extension of an interim stay of the order and a direction
that the appeal be heard at the same time as another appeal. Held: applications
granted. The tests for leave to appeal and a stay have been met. It is
appropriate for the appeal to be heard at the same time as the other appeal.

[1]

TYSOE J.A.
: The appellants apply for the following orders:

a)

leave to appeal;

b)

an extension of an interim stay
granted by Madam Justice Fenlon on December 14, 2017;

c)

a direction that this appeal be heard at the same time
as Appeal No. CA44976.

[2]

The appellants also seek costs in any event of the appeal.

[3]

This matter stems from the expropriation of the appellants property in
Antigua by the Antiguan Government in the early 2000s. In May 2014, the Privy
Council ordered the Antiguan Government to pay the appellant compensation in
the amount of US$26,616,998 plus interest.

[4]

In December 2015, the Antiguan Government sold the property to a company
now known as Freetown Destination Resort Limited, a subsidiary of Replay
Resorts Inc., for an announced price of US$23 million. Out of the sale
proceeds, US$16,528,922 was paid to the appellant and US$3,471,033 was paid to
First Caribbean International Bank. A payment to First Caribbean International
Bank was authorized by the order of the Privy Council to satisfy a charge
against the property. The appellants allege that approximately one-third of
this payment was improperly applied towards a statute-barred debt owed to the
Bank personally by the managing director of the appellant and her son.

[5]

In October 2016, the appellant, H.M.B. Holdings Limited (H.M.B.),
commenced what is known as a Norwich Action and made an
ex parte
application to obtain disclosure from Replay Resorts Inc. in respect of its
purchase of the property. The application was made on the basis that Replay
Resorts Inc. was a witness only and that the appellant was making no claim
against it. The application was unsuccessful.

[6]

In March 2017, H.M.B. commenced the action which is underlying this
appeal. In very brief terms, the notice of civil claim alleges that the sale
price of the property was higher than US$23 million and that the respondents
conspired with the Antiguan Government to deprive the appellant of the
compensation owed by the Antiguan Government.

[7]

The appellant did not serve the notice of civil claim but the
respondents learned of it and filed a response and a counterclaim. The
respondents also filed a notice of application in which they sought to strike
the action on the basis that it is an abuse of process.

[8]

The managing director of H.M.B. swore an affidavit in answer to the respondents
application. The affidavit was also sworn in support of an application made by
the appellant to cross-examine a representative of the respondents who swore an
affidavit in support of the application to strike. In the affidavit, the
managing director stated that in commencing the action the appellant was
unsure as to whether it would proceed with the Conspiracy Claim but that a
potential limitations deadline was looming. She also attached to her affidavit
a statement signed by the appellants Antiguan legal counsel setting out events
relating to the payment out of the sale proceeds to First Caribbean International
Bank.

[9]

The two applications were set down for hearing on September 28 and 29,
2016, but only the second application was heard on those days. The reason is
that the respondents made another application that was heard on those days. The
application was for declarations that the appellant had waived privilege over
the appellants and its counsels consideration of a claim against the respondents,
including any limitation issue, and the payment into the account at First
Caribbean International Bank in the name of the appellants managing director
and her son.

[10]

The
two applications were heard by Madam Justice Burke. In reasons for judgment
dated November 30, 2017 and indexed as 2017 BCSC 2196, she made orders granting
the respondents waiver application and dismissing H.M.B.s cross-examination
application. The appellants filed a notice of application for leave to appeal
in respect of the first order, and H.M.B. filed a notice of appeal in respect
of the second order (which is Appeal No. CA44976). They also applied for an
interim stay of the first order pending the determination of the leave
application.

[11]

On
December 14, 2017, Madam Justice Fenlon granted an interim stay. I have been
provided with a transcribed copy of her oral reasons. She held that the appellants
had met the low threshold of establishing an arguable ground for leave to
appeal, that the appellants would suffer irreparable harm if the stay was not
granted and that the balance of convenience favoured the granting of the
interim stay.

[12]

At
the beginning of todays hearing, I raised the threshold question of whether
leave to appeal was required because I am aware of at least one other recent
appeal concerning waiver of privilege being heard by the Court without leave
having been granted. I was referred to the decision in
Do Process LP v.
Infokey Software Inc.,
2014 BCCA 470, in which Mr. Justice Goepel held that
leave was required in respect of a similar order. It appears from the reasons
for judgment that the declaration of waiver of privilege sought in that case
may have been narrower than the declaration granted in this case and that the
notice of application in that case may have specifically relied upon Rule 7-1
of the
Supreme Court Civil Rules
, which the present notice of
application did not. However, I cannot say with any certainty on the materials
before me that
Do Process LP
is distinguishable, and I consider myself
obliged to follow it. I will therefore proceed to consider the application for
leave to appeal.

[13]

As
stated in
Power Consolidated (China) Pulp Inc. v.

British Columbia
Resources Investment Corp
. (1988), 19 C.P.C. (3d) 396 (C.A.), the factors
to consider in deciding whether leave to appeal should be granted are the
following:

(a) whether
the point on appeal is of significance to the practice;

(b) whether
the point raised is of significance to the action itself;

(c) whether
the appeal is
prima facie
meritorious or, on the other hand, whether it
is frivolous; and

(d) whether
the appeal will unduly hinder the progress of the action.

The ultimate question, however, is whether it is in the
interests of justice to grant leave: see, for example,
Movassaghi v. Aghtai
,
2010 BCCA 175 at para. 27.

[14]

Although
there have been recent decisions of the Court dealing with waiver of privilege
(
viz.
,
Soprema Inc. v. Wolridge Mahon LLP
, 2016 BCCA 471, and
British
Columbia (Attorney General) v. Lee,
2017 BCCA 219), it is my view that
waiver of solicitor-client privilege is a matter of significance to the
profession generally because it is instructive to the profession to be aware of
the situations in which privilege can be found to have been waived.

[15]

The
respondents do not take issue with the proposition that the point raised on the
appeal is significant to the underlying action.

[16]

The
parties have made extensive submissions with respect to the merits of the
appeal or the lack thereof. The merits threshold is not a high one and, in my
view, it has been met in this case. Although Madam Justice Burke set out the
correct principles, there are arguable issues as to whether she properly
applied those principles and whether she made overly broad findings of waiver.

[17]

The
appeal will not unduly hinder the prosecution of the action but it will delay
the hearing of the respondents application to have the action struck as being
an abuse of process. However, it is likely that the application will be delayed
in any event pending the determination of Appeal No. CA44976.

[18]

Considering
these factors collectively, it is my conclusion that it is in the interests of
justice to grant leave to appeal in this case.

[19]

I turn now to the application for an extension of the stay granted by
Madam Justice Fenlon. As set out in
RJR  MacDonald Inc. v. Canada (Attorney
General)
[1994] 1 S.C.R. 311 at 334, the applicant for a stay is required
to show the following:

(a)

that there is some merit to the appeal in the sense that there is a serious
question to be determined;

(b)  that
irreparable harm would be occasioned to the applicant if the stay is refused;
and

(c) 
that, on balance, the inconvenience to the applicant if the stay is refused
would be greater than the inconvenience to the respondent if the stay is
granted.

[20]

I
have already dealt with the first branch of the test when I held that there are
arguable issues in considering whether leave to appeal should be granted.

[21]

I
agree with Madam Justice Fenlon that the appellants will suffer irreparable
harm if the stay is not granted. The privilege will be lost with respect to the
documents produced pursuant to Madam Justice Burkes order, and the appeal will
become largely meaningless.

[22]

I also agree with Madam Justice Fenlon that the balance of
convenience favoured the granting of the stay, and it is my view it favours an
extension of the stay until the determination of this appeal. The respondents
have produced an affidavit that was not before Madam Justice Fenlon, in which
it is asserted that the conspiracy action is harmful to their reputations and
is impeding the development of a resort on the property it purchased from the
Antiguan Government. The affidavit does
not contain any concrete evidence of continuing harm to the respondents
reputations and, as noted by Madam Justice Fenlon, the harm flowing from a
delay in the development is economic harm that is compensable in damages.

[23]

In my opinion, the test for a stay
continues to be satisfied, and I extend the stay of Madam Justice Burkes order
pending the determination of this appeal.

[24]

No submissions were
made on the third application but it seems appropriate to me for this appeal to
be heard at the same time as Appeal No. CA44976, and I so direct.

[25]

There is no reason
to depart from the normal costs order. Costs of these applications will be in
the cause of the appeal.

The Honourable Mr. Justice Tysoe


